 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDCar Traders,Inc.andMelvin Simon.CaseNo. 2-CA-9911.April 27, 1965DECISION AND ORDEROn December 23, 1964, Trial Examiner Wellington A. Gillis issuedhis Decision in the above-entitled proceeding, finding that Respondenthad not engaged in unfair labor practices as alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the General Counsel's exceptions and brief, andthe entire record in this case, and finds merit in the exceptions of theGeneral Counsel.Accordingly, the Board adopts the findings, con-clusions, and recommendations of the Trial Examiner only to the extentconsistent herewith.On March 2, 1964, Charging Party, Melvin Simon, was hired byRespondent, Car Traders, Inc., as a driver for the pickup and deliveryof automobiles handled in the Respondent's wholesale used-automobilebusiness.On Sunday, March 15,1964, Simon attended a union meetingon Long Island called for the purpose of discussing the organization ofthe wholesale automobile industry in and around the vicinity of JeromeStreet, New York City, where Respondent had its place of business.During the following week, Cooper, Respondent's president, receiveda telephone call from a customer complaining about the manner in-which an automobile was delivered to his place of business.OnMarch 20, La Valle, Respondent's dispatcher, upon directive of Gold,an official of Respondent, discharged Simon.La Valle testified thatGold told him, "Let him [Simon] go. I think you know why." LaValle further testified that when he discharged Simon, he told him hehad to take away his plates because of his union activities.Coopertestified that he may have heard some small rumor about union activityin the industry.The above evidence, elicited by the General Counsel from Respond-ent's own officialsand supervisors, plainly indicates that Simon wasdischarged because of his union activities.Respondent neverthelesscontends,and the Trial Examiner found, that the General Counsel has152 NLRB No. 15. CAR TRADERS, INC.185not provenhis case.Respondent contends, first, that La Valle is nota supervisor within the meaning of the Act, and therefore neither hisstatement of the reason for the discharge, nor any knowledge he mayhave had of Simon's union activities, is attributable to Respondent.Secondly, it contends that La Valle did not in fact have knowledge ofSimon's union activities.With respect to the first contention, La Valle testified on direct exam-ination that he hired the drivers that worked under him, a statementhe repeated in answer to a question from the Trial Examiner. Thoughhe equivocated to some extent on cross-examination, he later testifiedthat it was his duty to make certain there were enough drivers forRespondent's 10 license plates.Moreover, it is clear that Simon, him-self,was hired on La Valle's recommendation, even though Respond-ent already had 10 drivers at the time. Furthermore, it is also clearthat La Valle assigns and directs the work of the drivers and partici-pates in attempts to adjust their grievances.We find, therefore, con-trary to the Trial Examiner, that La Valle is a supervisor within themeaning of Section 2 (11) of the Act.With respect to Respondent's second contention, it is true that LaValle denied knowledge, in fact, of Simon's union activity.We do notcredit this denial. In the first place, La Valle's denial was impeachedby the General Counsel's introduction of La Valle's pretrial affidavit,in which La Valle admitted that he knew of Simon's union activities.Secondly, La Valle admitted that he told Simon that the latter wasbeing discharged because of his union activity.We think it reasonableto infer that the latter statement would not have been made to Simon,unlessLa Valle either had personal knowledge of Simon's union activ-ity, or unless he read such meaning into Gold's directive "to let him go,I think you know why." In either event, we are satisfied that LaValle's statement to Simon that he was being discharged because of hisunion activity provides the necessary basis for the finding, which wemake, that Respondent did have knowledge of such activities onSimon's part.Notwithstanding the admission of its supervisor that Simon wastold he was discharged for union activities, Respondent contends thatSimon was, in fact, discharged for cause. It is true that the dischargetook place shortly after Cooper received a phone call from a customer,Arthur Fried, who according to Cooper complained about the mannerin which an automobile had been delivered.Cooper testified thatwhen he learned that the driver was Simon and that Simon had beendischarged by a previous employer for a driving accident, he told Goldto tell La Valle to discharge Simon.Arthur Fried testified that hecalled after the incident in question to inform Respondent of an un- 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDusual hump in his driveway, and to ask Respondent to inform its driv-ers of the need to be careful when delivering automobiles.He madethe call because of his concern about possible damage to automobilesand not to complain about the driver. Simon was not told of the com-plaint supposedly lodged against him, and was not told that his wasthe reason for his discharge.We are satisfied that this asserted reason,as well as another advanced at the hearing in his case,' were mere after-thoughts, and that the real reason for Simon's discharge was that givenhim by La Valle at the time of discharge. Accordingly, we find thatby discharging Simon because of his union activities, Respondent vio-lated Section 8 (a) (3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices violative of Section 8(a) (3) and (1) of the Act, we shall recom-mend that it cease and desist therefrom, and take certain affirmativeactions, designed to effectuate the purposes of the Act including offer-ing to Melvin Simon immediate and full reinstatement to his formeror a substantially equivalent position, and make him whole for anyloss of earnings he may have suffered because of the discriminationagainst him by payment to him of a sum of money equal to the amountof wages he would have earned from the date of his discharge to thedate of the offer of reinstatement, less his net earnings during suchperiod, together with interest thereon at the rate of 6 percent perannum.The loss of pay and interest thereon shall be computed inaccordance with the respective formulas and methods prescribed bythe Board in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Car Traders, Inc., its agents, officers, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Teamsters, Chauffeurs,Ware-housemen and Production Workers, Local 424, Independent, or in anyother labor organization, by discriminating against employees inregard to their hire or tenure of employment or any other term or con-dition of employment.1Cooper also testified that he was obliged to lay off three drivers, including Simon, foreconomic reasons the week of Simon's discharge.However, he also admitted that hehired other drivers the same week. CAR TRADERS, INC.187(b) In any othermanner, interfering with, restraining, or coercingits employees in the exercise of their right to self organization, to form,join, orassist the above-namedUnion, or any other labororganization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right is affected bythe provisos in Section 8(a) (3) of the Act,as amended.2.Take the following affirmative action which it is found will effec-tuate the purposes of the Act :(a)Offer to Melvin Simonimmediateand full reinstatement tohis former or substantially equivalent position, and make him wholefor any loss of pay he may have suffered byreason of the discrimina-tion against him, in the manner and in accordance with the methodsreferred to in the section above entitled "The Remedy."(b)Notify Melvin Simon, if presently serving in the Armed Forcesof the United States, of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records relevant or necessary to a determination of the amountof backpay due and to the reinstatement and related rights providedunder the terms of this Order.(d)Post at its main place of business at New York, New York,where employees of Respondent are employed, copies of the attachednotice marked "Appendix." 2 Copies of said notice, to be furnished bythe Regional Director for Region 2, shall, after being duly signed bya representative of the Respondent, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to itsemployees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps it has taken to complyherewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order 11 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discharge any of our employees or discriminatein regard to their hire, tenure of employment, or any term or con-dition of employment, because they have engaged in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.WE WILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of any of their rightsprotected by Section 7 of the Act.WE WILL offer Melvin Simon immediate and full reinstatementto his former or substantially equivalent position without preju-dice to any rights and privileges he previously enjoyed.WE WILL make whole Melvin Simon for loss of pay suffered asa result of his discharge.CAR TRADERS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serv-ing inthe Armed Forces of the United States of his right to full rein-statementupon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, asamended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedateof posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone No. Plaza1-5500, if they have any question concerning this notice or compliancewith its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on March 23, 1964, by Melvin Simon, an individual, theGeneral Counsel for the National Labor Relations Board, hereinafter referred to asthe Board, issued a complaint on April 30, 1964, against Car Traders, Inc., herein-after referred to as the Respondent or the Company, alleging that on or aboutMarch 20, 1964, the Respondent unlawfully discharged Melvin Simon, and since thattime has failed to reinstate Simon, in violation of Section 8 (a) (1) and (3) and Section2(6) and (7) of the National Labor Relations Act, as amended (61 Stat. 136), here-inafter referred to as the Act.The Respondent thereafter filed a timely answer tothe complaint denying the commission of any unfair labor practices. CAR TRADERS, INC.189Pursuant to notice, a hearing was subsequently held at New York, New York,before Trial Examiner Wellington A. Gillis, at which both parties were representedby counsel, were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, and to engage in argument.Upon the entire record in this case, and from my observation of the witnesses andtheir demeanor on the witness stand, and upon substantial, reliable evidence "con-sidered along with the consistency and inherent probability of testimony"(UniversalCamera Corporation v. N L.R.B.,340 U.S. 474, 496), I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTCar Traders, Inc., is a New York corporation, maintaining its principal office andplace of business in New York city, where it is engaged in the wholesalesale anddistribution of used cars and related products.During the period commencing Feb-ruary 1, 1964, and ending April 30, 1964, the Respondent sold and distributed at itsNew York city place of business, products valued at an annualrate in excess of$250,000, of which at an annual rate products valued in excess of $50,000 wereshipped in interstate commerce directly to points located outside the State of NewYork.The parties agree, and I find, that the Respondent is engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties agree, and I find, that Teamsters, Chauffeurs, Warehousemen andProduction Workers Local 424, Independent, is a labor organization within the mean-ing of Section 2(5) of the Act.HI.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueWhether, in discharging Melvin Simon, a car transporter, on March 20, 1964, theRespondent did so because of his union activities.B. The factsThe credible evidence discloses that the Respondent, on or about February 1, 1964;commenced its business as a wholesale dealer in used cars, and conducted its opera-tions at 1546 Jerome Avenue, New York city. Such operations consist primarily inpurchasing used cars from distant points, transporting them to the Jerome Avenueplace of business, and, in turn, selling them to local used car retailers.Thus engaged,in addition to buyers who travel about locating suitable used cars, the Respondentemploys a bookkeeper, a car dispatcher, and a number of drivers, sometimes referredto as car transporters, who pick up the purchaser cars and drive them back to theJerome Avenue place of business.Car transporters are assigned by the Respondent'scar dispatcher to pick up the used cars, are paid on a trip basis according to a scheduleof reimbursement predicated upon the distance from the Respondent's operations,and receive a weekly check for their pickups during the week, from which paychecktaxes and social security for the drivers are deducted 2Drivers are assignedlicenseplates which are covered by the Respondent's liability insurance.Based upon thesefactors, I find, contrary to the affirmative defense asserted by the Respondent, thatthe Respondent's drivers or car transporters fall within the "right of control" testapplied by the Boardin determiningthe status of persons alleged to beindependentcontractors, and thus are employees of the Respondent.3iUnless otherwise noted, all dates refer to the year 1964.In those instances where a retailer, who has purchased a car from the Respondent,does not pick up the car himself but asks the Respondent to have the car delivered, thedriver is paid by the retailer, and, in effect, the driver is then performinga service forthe retailer outside the scope of his employment with the Respondent.3As enunciated by the Board in such cases asBuffalo Courier-Express, Inc.,129 NLRB932, andNational Freight, Inc.,146 NLRB 144, under the test, "where the person forwhom the services are performed retains the right to control the manner and means bywhich the result Is to be accomplished,the relationship is one of employment; while, onthe other hand, where control is reserved only as to the result sought, the relationship isthat of an Independent contractor." 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDA second preliminaryissue remainsfor resolutionpertainingto the supervisorystatus ofthe Respondent's car dispatcher. In this regard, the record discloses that,apartfrom his primary duties of sending drivers to pick up cars, which is normallydone on a "first man in, first man out" basis, and the carrying out of directives ofhis superiors, Herbert Cooper and Leo Gold, the car dispatcher, although recom-mending drivers for openings, has no authority to hire or fire, or to perform any,other than routine, functions connected with the supervision of employees.Accord-ingly, I find, contrary to that asserted by the General Counsel, that the car dispatcheris not a supervisor within the meaning of the Act.MelvinSimon,the alleged discriminatee in this proceeding,4 was hired as a cartransporter on March 2, when Anthony La Valle, the Respondent's car dispatcherat the time and a friend of Simon during previous employment, recommended himto Leo Gold, a company supervisor.Toward the latter part of the third week ofSimon'semployment, Herbert Cooper, Respondent's president, received a telephonecall from Arthur Fried of K & M Motors, a retailer customer, complaining stronglyabout the manner in which, based upon his own observation, a car had been deliveredby one of Respondent's drivers.Cooper then spoke to Gold about the incident, and,in ascertaining that the driver involved was Simon, learned that, just prior to Simon'semployment with the Respondent, he had been discharged as a driver for Auto Buyersfor having been involved in a driving accident.Cooper told Gold to get rid of Simonright away.Gold apprised La Valle of Cooper's directive, telling him that "you aregoing to have to let Simon go. I think you know why." 5 Thereafter, when Simonreported in on Friday, March 20, La Valle told him that he would have to take hisplates away.Simon, without comment, turned in his plates and left the premises.With respect to the above incident, I do not credit Simon's belated testimony tothe effect that La Valle added "because of the Union meeting." Simon, who renderedother inconsistent testimony, first testified that La Valle told him, "Mel, I have totake your plates away," and, on the witness stand, volunteered, "I knew what it wasfor.Itwas for the Union." 6 Simon's demeanor on the witness stand and the man-ner in which he answered questions did not impress me as a candid witness, butrather, as one who was attempting to bolster his own case.Nor does the testimony(ofLa Valle aid Simon's case, either on this point or on any other.La Valle, whowas the General Counsel's main witness, repudiated his pretrial affidavit on crucialmatters on direct examination, and subsequently was impeached by the GeneralCounsel.Thus, in his affidavit, La Valle stated that (1) "I cannot recall specifically,but from frequent casual words from other drivers in the wholesale used car businessin the Jerome Avenue area, I learned that Melvin Simon had been active in talking tothe drivers about a union in the industry," and (2) "I told him [Simon] I had to takeaway his plates because of his union activities "On the witness stand La Valleaffirmed his pretrial affidavit as to (2), above, only after having had his recollectionrefreshed by the affidavit, and twice testified that at the time of Simon's discharge hewas not aware that Simon had engaged in union activities, contrary to (1) above,even after having "refreshed his recollection." In any event, even if, contrary to thefact, La Valle were found to be a credible witness, his further testimony to the effectthat neither of Respondent's officials ever told him or in any way led him to believethat union activity had anything to do with Simon's termination, coupled with thefact that the conduct and statements of La Valle, an employee and not a supervisor,cannot be attributed to the Respondent, would preclude a finding oflegal responsi-bility on the part of the Respondent for any statement by La Valle to Simon at thetimeof the latter's discharge.With respect to the union activity asserted by the General Counsel as the basis forthe Respondent'sdischarge of Simon, the record discloses that on the Sunday beforehis Fridaydischarge,Simon accompanied his father at the latter's suggestion, to aunion meetingon LongIsland,which was attended by some 20 to 25 other drivers,none ofwhom worked for theRespondent.During the following weekSimon dis-4 There is neither an allegation nor evidence of any independent 8(a)(1) conduct onthe part of the Respondent.5 Leo Gold, whom the Respondent had intended to call as a witness, became ill justprior to being called and, accordingly, did not testify.For reasons hereinafter expressed,however, concerning a lack of Respondent's knowledge as to Simon's union activities,I find that these words by Gold had reference to La Valle's admitted knowledge ofSimon's prior discharge for a driving accident6Because of the materiality of this testimony concerning Simon's veracity I nowreverse my ruling made at the hearing by which I struck Simon's original testimony onthis point. CAR TRADERS, INC.191cussed the Union with a number of the Respondent's drivers, generally in 3- to 5-min-ute conversations in a nearby restaurant during coffee breaks, and succeeded in get-ting seven signatures on a piece of paper.? Subsequent to his discharge, Simonfurther engagedin unionactivity by handing out union cards.8Notwithstanding the fact that Simon attended a union meeting and thereafter dis-cussed the possibility of a union with other employees, the record contains no directevidence indicating that prior to Simon's discharge on March 20 either of theRespondent's two officials knew of Simon's activity or, for that matter, of any unionactivity among the Respondent's employees.Accordingly, based upon the record asa whole, it is apparent that the General Counsel's assertion that Simon was dis-charged because of his union activity must rest, if at all, upon an inference that theRespondent had such knowledge.The facts do not appear to warrant the drawingof such an inference.Thus, Simon, himself, first learned of the union meeting inhis own home on the morning of the Sunday during which it was held; the meetingwas held, according to Simon, "someplace" on Long Island, certainly some distancefrom the Respondent's place of business in the Bronx; Simon's discussion of theUnion with employees during the following week took place away from the Respond-ent's business, and admittedly never in the presence of any of the Repsondent's offi-cials;9 Simon admitted that he at no time spoke to anyone in a supervisory capacityconcerning the Union and that at no time was there any indication that the Respond-ent knew that he was engaged in union activity.The one conduit through which it might be inferred that the Respondent becameaware of Simon's activity could have been La Valle.La Valle, although testifyingthat neither Cooper nor Gold ever gave him any reason to think that the decision todischarge Simon was based upon union activity, cannot be believed, as above reflected.Apart, however, from my refusal to credit La Valle generally, in view of the fact thatLa Valle was a close friend of Simon who admittedly recommended his hire becauseof such friendship and without apprising the Respondent of his driving record, I deemit rather unlikely that, had La Valle himself become aware of Simon's union activity,he would have communicated such awareness to the Respondent's officialsFinally,although Cooper admitted that at some point of time he had heard rumor of "someunion activity on the street" (such reference being to other used auto dealers in thearea), I credit his testimony to the effect that he was unaware of any union activityin his operations.Nor, under the circumstances peculiar to this case, do I subscribe to the oftenimposed theory of imputing knowledge to the Respondent based upon the size of itsoperations.Unlike the customary small business, the Respondent's is unique in that,because of the nature of the operations described above, there appears to have beenlittle, if any, day-to-day communication between the Respondent's two officials anditsdrivers.10Thus, in the absence of a showing of opportunity under the usualemployer-employee relationship, coupled with the fact that the record is completelyvoid of evidence of union animus on the part of the Respondent, I do not here imputeemployer knowledge on this ground.For the above reasons, and based upon the credible evidence as a whole, I find aninference unwarranted that the Respondent had knowledge of Simon's union activity.Accordingly, in the absence of such a finding, it must be concluded that the GeneralCounsel has failed to prove by a preponderance of the credible evidence unlawfuldiscrimination as to Melvin Simon.Thus, I find and conclude that, in dischargingMelvin Simon on March 20, the Respondent has not engaged in conduct violative ofSection 8(a) (3) and (1) of the Act.7This paper, introduced into evidence as "General Counsel's Exhibit No. 4," has nocaption, no date, and was never turned in to the Union by Simon. Contrary to Simon'stestimony, a driver witness for the General Counsel credibly testified that the signing ofthe petition reflected an interest in a union rather than an intent to join the Union8 Simon first testified that he handed out cards during the week after the union meeting,and then refuted this by testifying that he handed out the cards after he was discharged0 To the extent that Simon would have it believed that Cooper possibly could have over-heard his union discussion with employees in the University Food Shop where Cooperwas "sometimes" sitting "a table away," I find such not to have occurred, particularlyin view of Cooper's credible testimony that he rarely frequented the University FoodShop and never saw Simon engaged in discussion there with other employees In con-trast to Simon and La Valle, Cooper, whom I consider to have been a forthright andhonest witness, testified throughoutin a most convincing manner.30For example, Cooper testified that, during the 3 weeks that Simonwas employed,he had never had a conversation with Simon. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Car Traders, Inc., is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Teamsters, Chauffeurs,Warehousemen, and Production Workers, Local 424,Independent, is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in any unfair labor practices as alleged in thecomplaint.RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety.Donald H.Parsons and James C. Holmes, d/b/a the Parsons In-vestment CompanyandLocal 79, Building Service Employees'InternationalUnion,AFL-CIO,Petitioner.Case No. 7-RC-6490.April 27,1965DECISION ON REVIEW AND DIRECTION OF ELECTIONOn October 22, 1964, the Acting Regional Director for Region 7issued a Decision and Order in the above-entitled proceeding, dismiss-ing the petition on the ground that the requested unit confined in scopeto certain employees employed at one of the Employer's two officebuildings was not appropriate.Thereafter, the Petitioner, in accord-ance with Section 102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, filed with the Board atimely request for review of such Decision and Order on the groundthat the Acting Regional Director erroneously applied Board prece-dent in concluding that the requested unit was inappropriate.TheEmployer filed an opposition to the request for review.The Board by telegraphic Order dated November 19, 1964, grantedthe request for review.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel. [Chairman McCullochand Members Brown and Jenkins].The Board has considered the entire record in this case with respectto the Acting Regional Director's determination under review, includ-ing the positions of the parties as set forth in the request for reviewand the opposition thereto, and makes the following findings:The Employer, a Michigan partnership, owns the Ford Buildingand the Dime Building in Detroit, Michigan. The two office buildingsare managed by the Lewis and Ford Company, a property manage-152 NLRB No. 14.